      Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 1 of 15 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

GRANDMOTHER MOVIE, LLC, d/b/a        )
GRANDMOTHERS MURDER CLUB, LLC        )
                                     )
      Plaintiff,                     )
                                     )                       CAUSE NO.
vs.                                  )
                                     )
PARADE DECK FILMS, LLC,              )
                                     )                       JURY TRIAL DEMANDED
and                                  )
                                     )
MICHAEL INGRAM, a/k/a MICHAEL GORDON )
INTRIERI, a/k/a MICHAEL OXENFELD,    )
                                     )
and                                  )
                                     )
HASSAN SHARIFF,                      )
                                     )
      Defendants.                    )

               COMPLAINT FOR BREACH OF CONTRACT, FRAUD AND
                          CIVIL RICO VIOLATIONS

       COMES NOW Plaintiff grandmother movie, LLC, d/b/a Grandmothers Murder Club,

LLC, by and through its counsel of record, and for its cause of action against Defendants named

herein, states as follows:

                       ALLEGATIONS COMMON TO ALL COUNTS

       1.      Plaintiff grandmother movie, LLC, d/b/a Grandmothers Murder Club, LLC

(“Licensor”) is a Missouri limited liability corporation duly organized and existing at law.

       2.      Defendant Parade Deck Films, LLC (“Parade Deck”) is and was at all times

mentioned herein a corporation duly organized and existing at law under the laws of the State of

Arizona with its principle place of business in Arizona. At all times relevant herein, Defendant
      Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 2 of 15 PageID #: 2



Parade Deck was doing business as a film distributor and promoter throughout the United States

in general and in Missouri in particular.

       3.      Defendant Michael Gordon Intrieri, a/k/a Michael Ingram, a/k/a Michael

Oxenfeld (“Intrieri”) is and was at all relevant times herein an individual residing in the State of

Oregon, but doing business in all fifty (50) states, including Missouri, as a principal in Defendant

Parade Deck and as a distributor and promoter of films.

       4.      Defendant Hassan Shariff (“Shariff”) is and was at all relevant times herein an

individual residing in the State of Oregon, but doing business in all fifty (50) states, including

Missouri, as a principal in Defendant Parade Deck and as a distributor and promoter of films.

       5.      Defendants Intrieri and Shariff founded Defendant Parade Deck in the State of

Arizona in 2010, with its principal place of business in Chandler, Arizona. Defendant Parade

Deck was formed by Defendant Ingram, using the name “Mike Intrieri,” and Shariff for the

purpose of distributing and promoting motion picture films throughout the United States.

       6.      At the time of the formation of Defendant Parade Deck, Defendant Intrieri had

been charged in 2004 in Maricopa County, Arizona, with several felonies, including fraudulent

schemes and artifices, theft, forgery, computer tampering and taking the identity of another, after

which he plead guilty to felony fraud and was placed on probation. At all times herein,

Defendant Intrieri took steps to conceal his fraud conviction form Licensor, including by use of

false names.

       7.      On or about January 31, 2017, Licensor and Defendant Parade Deck entered into

a distribution agreement (the “Agreement”) under which Defendant Parade Deck, as distributor

and promoter, would distribute and promote the film “Bad Grandmother” (the “Film”)

exclusively in the United States and Canada. The Agreement was signed by Defendant Intrieri



                                                 2
      Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 3 of 15 PageID #: 3



using a false name, “Michael Ingram,” as President of distributor Defendant Parade Deck. The

Agreement was also signed by Daniel M. Byington as Principal of Plaintiff Licensor. With the

exception of the signature page, each page of the Agreement was initialed by Defendant Intrieri

as “Ingram” and Byington. A copy of the Agreement is attached hereto as Exhibit A.

       8.      Under the Agreement, exclusive distribution rights for the Film were granted by

Licensor for viewing formats, theatrical, including among others, theatrical, digital VOD, cable

VOD, iTunes, Google Play, in flight entertainment and television rights.

       9.      The term of the Agreement was four (4) years. Defendant Parade Deck agreed to

spend no less than $10,000 on marketing, and Defendant Parade Deck agreed to pay Plaintiff

Licensor, the following royalties: 85% on all digital formats, 90% on theatrical, 85% on cable,

satellite and broadcast and free television and 90% on all international sales.

       10.     The Agreement also provided in Section C (Xii) that Defendant Parade Deck as

Distributor could only assign the rights it was granted in the Agreement “with the express written

consent of Licensor.”

       11.     The Agreement also provided in Section C (vii) that Defendant Parade Deck

would provide a statement of the distribution costs and any royalties due to Licensor quarterly

following the film’s first commercial release and continue quarterly reports thereafter.

       12.     The Agreement also provided in Section C (viii) that Defendant Parade Deck

would secure $75,000 in International Film sales within the first six months and $125,000 within

12 months. If Defendant Parade Deck did not meet those goals, Plaintiff Licensor was given the

ability to terminate or amend the Agreement.

       13.     When Defendant Intrieri entered into the Agreement on behalf of Defendant

Parade Deck as “Michael Ingram,” he was purposefully concealing from Licensor and Byington



                                                 3
     Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 4 of 15 PageID #: 4



his true identity and the fact that Defendant Intrieri had a prior conviction for fraud. Had

Licensor known that the company it was entering into a licensing and distribution agreement was

run by a principal that had been convicted of fraud, Licensor would never have entered into the

Agreement.

       14.    Sometime after the execution of the Agreement on or about January 31, 2017,

Defendant Intrieri forged or created, or caused to be forged or created, a false, fraudulent and

forged copy of the Agreement (the “Altered Agreement”) by modifying the terms of the original

Agreement, but fraudulently attaching a copy of the signature page of the original Agreement to

create the Altered Agreement. A copy of the Altered Agreement is attached hereto as Exhibit B.

In the Altered Agreement, inspection reveals the concealed but fraudulent nature of the

document. Such inspection of the Altered Agreement reveals:

       (a)    The initials of Defendant Intrieri / Ingram and Byington do not appear on each

              page;

       (b)    The size of the type is different on the Altered Agreement except for the last page

              bearing signatures;

       (c)    Beginning on page 2, the provisions set forth on each page of the Altered

              Agreement do not match those on each page of the Agreement;

       (d)    There is a substantial blank space on the penultimate page of the Altered

              Agreement that does not appear in the Agreement, that was necessary for the

              false, fraudulent Altered Agreement to have the same final signature page as the

              Agreement; and




                                               4
      Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 5 of 15 PageID #: 5



       (e)    The size of the type face on the signature page of the Altered Agreement matches

              the size of the type face in the Agreement, though it does not match the size of the

              type face on the other pages of the Altered Agreement.

       15.    The Altered Agreement changes many of the substantive provisions of the

Agreement, including but not limited to the following:

       (a)    Section C (Xii) which prevents assignment without prior written consent of the

              Licensor has been eliminated altogether;

       (b)    The items “Exempted” from “Rights Granted” was changed to eliminate DVD

              and Blu Ray as rights retained by Licensor;

       (c)    Royalties payable to Licensor were altered to lower the royalties on Digital from

              85% to 80%; on theatrical from 90% to 50%; on cable, satellite and broadcast and

              free television from 85% to 75%; and on international sales from 90% to 80%;

       (d)    A “Returns Reserve” that was not present in the Agreement clause was added to

              the Altered Agreement that gave Defendant Parade Deck the right to hold back

              20% of all DVD and Blu Ray gross income (Section C (i)(b)); and

       (e)    The telephone number of Defendant Parade Deck was changed from 503-679-

              8443 to 503-481-1214.

       16.    At some point after execution of the Agreement, and after Defendant Intrieri had

forged or created, or caused to be forged or created the Altered Agreement, Defendants Intrieri

and Shariff and/or Parade Deck utilized the Altered Agreement as a part of a scheme to defraud

to have Defendant Parade Deck enter into a Distribution Agreement with Ruthless Films and its

WOWNOW Entertainment Label (“Ruthless Films”), whereby Ruthless Films would act as

distributor to promote and distribute motion pictures, including but not limited to “Bad



                                               5
      Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 6 of 15 PageID #: 6



Grandmas.” Said Distribution Agreement was entered into on or about June 6, 2017 between

Defendant Parade Deck and Ruthless Films, which Distribution Agreement was amended and/or

restated on at least one occasion, on or about October 10, 2017 (the “Second Distribution

Agreement”). In the Second Distribution Agreement between Defendant Parade Deck and

Ruthless Films, Defendant Parade Deck granted to Ruthless Films the exclusive right to

advertise, market, distribute, license and sell films, including but not limited to “Bad Grandmas,”

worldwide, by any means, through any media, including by DVD and Blu Ray. Under the

Distribution Agreement, Defendant Parade Deck granted a 25% commission to Ruthless Films

for distribution of the Film on a worldwide basis.

       17.     Defendants Parade Deck, Intrieri and/or Shariff sent the false and fraudulent

Altered Agreement by electronic mail across state lines as a part of their scheme to create the

Altered Agreement, utilize it online into an unauthorized relationship with Ruthless Films with

royalty rates different and more favorable to Parade Deck than under the Agreement; and to

obtain royalties from Blu Ray and DVD sales which were retained exclusively by Licensor.

       18.     Defendants Intrieri, Shariff and/or Parade Deck created the Altered Agreement in

order to (i) eliminate the non-assignability clause and allow them to assign distribution rights to a

third party; (ii) to eliminate the exclusive rights to Blu Ray and DVD sales retained by Licensor;

and (iii) decrease the royalties to Licensor, so it could obtain greater revenues from distribution

of the Film than it could under the original Agreement.

       19.     After the execution of the Agreement on or about January 31, 2017 and after the

completion of the Film, Defendant Parade Deck, by and through Defendants Intrieri and Shariff,

undertook to distribute the film, either by themselves or without the required permissions,

through the Distribution Agreement with Ruthless Films. Defendants failed to secure $75,000 in



                                                 6
      Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 7 of 15 PageID #: 7



international film sales within the first six (6) months of the Agreement and failed to secure

$125,000 within the first twelve (12) months, as guaranteed under Section C (viii) of the

Agreement.

       20.     In addition, Defendants failed to provide correct quarterly accounting statements

as required by Section C (vii) of the Agreement.

       21.     In the accounting statements that were provided by Defendants Parade Deck and

Defendants revenues from several sources for the film that should have been reported were not

reported, such as revenue from Red Box, substantial revenues that should have been included

were omitted from their accounting statements for the second quarter of 2018 alone, the revenue

sources from Red Box that were omitted was at least $46,750. The accounting statements that

omitted relevant revenue sources intentionally concealed the receipt of that revenue and said

fraudulent accounting statements were sent by electronic mail across state lines.

       22.     In the accounting statements that were provided by Defendant Parade Deck and

Defendants, Defendant Parade Deck and Defendants computed royalty amounts using the

formula in the forged Altered Agreement, rather than the royalty amounts in the original

Agreement, leading to a substantial understatement of the amounts due to Licensor.          The

accounting statements that used royalty rates from the Altered Agreement, intentionally

concealed the existence of the forged Altered Agreement, and were fraudulent, and said

fraudulent accounting statements were sent by electronic mail across state lines.

       23.     In the accounting statements provided by Defendant Parade Deck and the

Defendants, they deducted over $11,600 work of distribution expenses from revenues due to

Plaintiff, though the Agreement places a ceiling of $3,500 on any such expenses.




                                                7
      Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 8 of 15 PageID #: 8



       24.     Upon information and belief, Defendant Parade Deck and Defendants have

omitted revenues they have received from the distribution of the film “Bad Grandmas” upon

which monies are owed to Licensor under the Agreement, that they have falsely and fraudulently

failed to report to Licensor.

       25.     When Licensor began to suspect that Defendant Parade Deck and Defendants had

failed to report revenues and under reported revenues they had received from distribution of

“Bad Grandma,” Licensor made a demand by letter dated September 10, 2018 for an audit

pursuant to Section C (vii) of the Agreement, which requires sixty (60) days notice. Defendant

Parade Deck and Defendants have failed to make their records available for inspection and

copying, though demand has been made therefor.

       26.     By letter dated September 21, 2018, Licensor exercised its option to terminate the

Agreement, under Section C (viii) due to the undisputed fact that Defendant Parade Deck failed

to secure international film sales of $75,000 in the first six (6) months and $125,000 within the

first twelve (12) months. As of that date, Defendant Parade Deck and Defendants lost all rights

of any kind to distribute “Bad Grandma” and profit in any way from the film. A copy of said

Termination Letter is attached hereto as Exhibit C.

       27.     Though Licensor had terminated the Agreement, and was due royalties at that

time due to the false and fraudulent reporting of revenues and revenue sources from distribution

of the film, Defendant Parade Deck and each of the Defendants continued to operate after

September 21, 2018 as if the Agreement was in full force and effect, and had their attorney state

by letter dated October 2, 2018 that Defendant Parade Deck would retain control of all elements

of the film unless Licensor would agree to a settlement and mutual release.




                                                8
      Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 9 of 15 PageID #: 9



       28.     Demand has been made upon Defendant Parade Deck and Defendants that each of

them comply with the terms of the Agreement, as set forth in detail herein, and they have failed

to comply with the obligations under the Agreement.

                                  JURISDICTON AND VENUE

       29.     This Court has subject matter jurisdiction under 28 U.S.C. §1331, as the case

involves a federal statute, 18 U.S.C. §1961, et. seq., and under 28 U.S.C. §1332, as there is

complete diversity of citizenship between the parties, and the matter in controversy exceeds

$75,000 exclusive of interests and costs.

       30.     This Court has subject matter jurisdiction over the Defendants under the Missouri

long-arm statute, Mo.Rev.Stat. §506.500 because, among other reasons, the Defendants have

transacted business, made and performed contracts and committed transactions in this State.

Specifically, Defendants in undertaking to distribute the Film, and to collect revenues due and

owing to Plaintiff under the Agreement, distributed the Film in the State of Missouri, entered

into contracts for the distribution and exhibition of the Film in Missouri, and sponsored or caused

to be sponsored the exhibition of the Film in Missouri, and collected revenues from the showing

of the Film in Missouri.

       31.     Venue is proper in this District under 28 U.S.C. §1391(b) because Defendants

have breached duties to Plaintiff in this District, committed tortious and illegal acts in this

District, and have made and performed under contracts substantially connected to this District;

and under 18 U.S.C. §1965, as Defendants have transacted their affairs in this District.

                                           COUNT I
                               (Breach of Contract – Parade Deck)

       32.     Plaintiff realleges and incorporates by reference paragraphs 1 through 31 of the

Complaint, as if fully set forth herein.

                                                 9
    Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 10 of 15 PageID #: 10



       33.     Defendant Parade Deck, by its actions described herein, has breached its contract

with Licensor by:

       (a)     Failing to provide timely quarterly reports;

       (b)     Failing to provide accurate quarterly reports;

       (c)     Utilizing royalty rates from the Altered Agreement rather than from the

               Agreement;

       (d)     Retaining revenues from DVD and Blu Ray sales to which it was not entitled;

       (e)     Deducting expenses in an amount in excess of that allowed under the Agreement;

       (f)     Failing to include and report in quarterly statements revenues from Red Box,

               Amazon, airlines and other sources; and

       (g)     Failing to honor the termination of the Agreement and continuing to return rights

               to and derive revenue from the Film.

       34.     Licensor has provided notice to breach and a demand for compliance with the

Agreement, which has been ignored.

       35.     Licensor has been damaged directly and proximately by the above-described

breaches of the Agreement, and others that may be uncovered in discovery, in an amount in

excess of $300,000.

       WHEREFORE, Plaintiff prays for judgment against Defendants in an amount that is fair

and reasonable and for its attorneys’ fees and the costs of this action, and for such other and

further relief as the Court deems proper and just under the circumstances.

                                          COUNT II
                             (Fraud - Parade Deck, Intrieri, Shariff)

       36.     Plaintiff realleges and incorporates by reference paragraphs 1 through 35 of the

Complaint, as if fully set forth herein.

                                                10
    Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 11 of 15 PageID #: 11



       37.     Defendants Parade Deck, Intrieri and Shariff owed a duty to Plaintiff in dealing

with third parties such as Ruthless Films not to misrepresent to third parties the nature of their

relationship with Licensor, or to alter, forge or otherwise misrepresent the terms of Defendant

Parade Deck’s Agreement with Licensor.

       38.     Defendants Parade Deck, Intrieri and Shariff owed a duty to Plaintiff to notify and

apprise Plaintiff if it utilized the Altered Agreement or in any way failed to utilize the terms of

the original Agreement in distributing, promoting and exhibiting the Film.

       39.     Defendants Parade Deck, Intrieri and Shariff fraudulently and knowingly forged

or created, or cause to be forged or created, the Altered Agreement, and fraudulently utilized the

Altered Agreement in business dealings with third parties to distribute and promote the Film, to

derive economic benefit therefrom, that it could not have obtained if it had not utilized the

Altered Agreement.

       40.     Plaintiff relied upon Defendants to utilize the terms of the Agreement in its

dealings with third parties in distributing, promoting and exhibiting the Film.

       41.     Defendants breach their duty to Plaintiff and defrauded Plaintiff by utilizing the

Altered Agreement in distributing, promoting and exhibiting the Film.

       42.     But for the above-described fraudulent conduct, Defendants Parade Deck, Intrieri

and Shariff could not have obtained the same economic benefit that they did from use of the

Altered Agreement.

       43.     The above fraudulent conduct by Defendants has directly and proximately caused

damage to Plaintiff, in an amount in excess of $300,000.




                                                11
    Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 12 of 15 PageID #: 12



       WHEREFORE, Plaintiff prays for judgment against Defendants in an amount that is fair

and reasonable and for its attorneys’ fees and the costs of this action, and for such other and

further relief as the Court deems proper and just under the circumstances.

                                          COUNT III
                                   (Accounting – Parade Deck)

       44.     Plaintiff realleges and incorporates by reference paragraphs 1 through 43 of the

Complaint, as if fully set forth herein.

       45.     Pursuant to the Agreement, Defendant Parade Deck was required to remit

payments to Plaintiff pursuant to the terms of the Agreement for amounts due from the

distribution and exhibition of the Film.

       46.     Defendant Parade Deck has failed to remit to Plaintiff the amounts due and owing

to Plaintiff under the terms of the Agreement, or even under the terms of the Altered Agreement.

       47.     Defendant Parade Deck should be required to provide an accounting pursuant to

the Agreement of all monies it has received or is entitled to receive from its distribution or any

other action with regard to the Film, and then provide an accounting of the monies due to

Plaintiff under the terms of the Agreement.

       WHEREFORE, Plaintiff prays for Defendant Parade Deck to provide an accounting of all

monies it has received, for judgment against Defendants in an amount that is fair and reasonable

and for its attorneys’ fees and the costs of this action, and for such other and further relief as the

Court deems proper and just under the circumstances.

                                           COUNT IV
                                       (Constructive Trust)

       48.     Plaintiff realleges and incorporates by reference paragraphs 1 through 47 of the

Complaint, as if fully set forth herein.



                                                 12
    Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 13 of 15 PageID #: 13



       49.     Defendants Intrieri, Shariff and Parade Deck have committed and participated in

actual fraud by utilizing the Altered Agreement and using it to collect and withhold revenues due

and owing to Plaintiff under the Agreement.

       50.     The fraudulent conduct of Defendants has wrongfully deprived Plaintiff of its

property, that is, monies due to it under the Agreement, such that a constructive trust should be

declared and established by this Court for the gathering and depositing of all amounts due to

Plaintiff and of which Plaintiff has been deprived due to Defendants’ fraudulent conduct.

       WHEREFORE, Plaintiff prays that this Court invoke its equitable powers to create a

constructive trust to restore to Plaintiff the property wrongfully withheld by Defendants, and for

such and other and further relief as the Court deems appropriate in the circumstances.

                                             COUNT V
                                      (Civil RICO Violations)

       51.     Plaintiff realleges and incorporates by reference paragraphs 1 through 50 of the

Complaint, as if fully set forth herein.

       52.     The civil RICO aspect of this case is a civil action for RICO remedies authorized

by 18 U.S.C. §1961, et. seq. for declaratory and injunctive relief and for actual, consequential

and exemplary damages, and all other relief as this Honorable Court deems just and proper under

all the circumstances.

       53.     The cause of action involves a criminal enterprise engaged in a pattern of

racketeering activity across state lines, and a conspiracy to engage in racketeering activity

involving predicate acts over a period of years.

       54.     The predicate acts here involve mail fraud and wire fraud, in which the altered,

falsified and forged Altered Agreement was created and/or caused to be created, and then sent

via the Untied States Mail and via use of the wires.

                                                   13
    Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 14 of 15 PageID #: 14



       55.     Defendants Intrieri and Shariff operated Parade Deck as a criminal enterprise, in

which terms of the Agreement were negotiated with Plaintiff pursuant to a written contract, the

Agreement, and then the Defendants Intrieri and Shariff forged or created, or caused to be forged

or created, a false, fraudulent and forged version of the Agreement which was then sent to third

parties via the United States Mail or via the wires by e-mail or facsimile transmission, for the

express purpose of altering financial terms of the Agreement, thereby converting to Defendants

Intrieri, Shariff and Parade Deck monies that were the property of Plaintiff and did not rightfully

belong to any of the Defendants.

       56.     Defendants Intrieri, Shariff and Parade Deck with intent to defraud acted pursuant

to a scheme or artifice to defraud for purposes of obtaining money or property by means of a

false or fraudulent practice, representation or promise, sent the Altered Agreement via United

States Mail and/or by way of interstate electronic communication by wire to a variety of business

interests, including but not limited to Ruthless Films, in violation of 18 U.S.C. §1341 and 1343.

       57.     Defendants Intrieri, Shariff and Parade Deck with intent to defraud acted pursuant

to a scheme or artifice to defraud for purposes of obtaining money or property by means of a

false or fraudulent practice, representation or promise utilized the Altered Agreement to place the

Film in a variety of outlets for distribution and exhibition throughout the United States, including

theatre performances in St. Louis and elsewhere, and retail outlets such as Wal-Mart, Target and

with companies such as Stadium Media, in violation of §1341 and 1343.

       58.     The operation of the above-referenced criminal enterprise and the illegal predicate

acts of Defendants directly and proximately caused and was the substantial and foreseeable

direct cause of a substantial concrete financial loss and injury, to Plaintiff, in an amount not less

than $300,000 and possibly in excess of that amount.



                                                 14
    Case: 4:19-cv-00690 Doc. #: 1 Filed: 03/28/19 Page: 15 of 15 PageID #: 15



       59.     The Defendants did cooperate jointly and severally in the commission of two or

more predicate acts as outlined above, such predicate acts outlined in 18 U.S.C. §(1961(H) and

(B) and in violation of 18 U.S.C. §1962(b).

       60.     Plaintiff has been injured in its business and property by virtue of Defendants’

violation of 18 U.S.C. §1962, such that Plaintiff is entitled to receive threefold the damages it has

sustained and the costs of suit, including a reasonable attorney’s fee, pursuant to 18 U.S.C.

§1964(c).

       WHEREFORE, Plaintiff prays for judgment against Defendants in an amount that is fair

and reasonable, for threefold damages pursuant to 18 U.S.C. §1964(c), and for its reasonable

attorneys’ fees and the costs of this action, and for such other and further relief as the Court

deems proper and just under the circumstances.



                                              Respectfully submitted,

                                              BUCHANAN, WILLIAMS & O’BRIEN, P.C.

                                               /s/ James V. O’Brien__________________
                                              James V. O’Brien, MO Bar #31161
                                              Andrew S. Buchanan, MO Bar #53824
                                              2240 S. Brentwood Blvd.
                                              Brentwood, MO 63144
                                              Telephone: 314-862-6865
                                              Facsimile: 314-726-6488
                                              E-Mail:      jobrien@bwoattorneys.com
                                                           abuchanan@bwoattorneys.com

                                              Attorneys for Plaintiff




                                                 15
